Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0001782
                                                         28-AUG-2014
                                                         10:52 AM



                           SCWC-13-0001782
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                       MATTHEW A. STEINGREBE,
                   Respondent/Plaintiff-Appellee,
                                 vs.
                         PAULA K. STEINGREBE,
                   Petitioner/Defendant-Appellant.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
     (CAAP-13-0001782 & CAAP-13-0003276; FC-D NO. 11-1-7050)
       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Paula K. Steingrebe’s

Application for Writ of Certiorari, filed on July 21, 2014, is

hereby rejected.

          DATED: Honolulu, Hawai#i, August 28, 2014.

Paula K. Steingrebe                    /s/ Mark E. Recktenwald
pro se
                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack

                                       /s/ Michael D. Wilson